Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application 
1.	The instant application was filed 29 April 2020.  Claims 1-21 are currently pending and examined on the merits within.

Claim Objections
2.	Claims 1 and 11 are objected to because of the following informalities: “comprised  an” should instead recite “comprising an”.  Appropriate correction is required. 

3.	Claim 2 is objected to for the following informalities: “wherein said dyes are taken form a group of dye consisting of” should instead recite “wherein said dyes are taken from a group of dyes consisting of”.  Appropriate correction is required. 

4.	Claim 20 is objected to because of the following informalities: “or a mixture of polymers. said length” should instead recite “or a mixture of polymers, said length”.  Appropriate correction is required. 

Claim Rejections – 35 U.S.C. 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 3, 6-8, 10-11, 14, 17-18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

7.	Claim 1 recites the limitation "said skin contacting foam layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Although the claim is directed to “an elongated strip of a skin contacting polymer foam” it is unclear if this is the polymer foam layer or if there is an additional layer. It is noted that claims 7 and 9-10 additionally use the language “said foam layer” and should be amended accordingly.  

8.	Claim 3 recites “wherein said polymer foam is take from a group of polymers consisting of polyvinyl formal, polyvinyl acetal, polyurethane, or a mixture of polymers.”  It is unclear if the claim intends to mean “or a mixture thereof” referring to a mixture of the polymers recited or a mixture of any polymers.  Clarification is requested. 

9.	Claim 6 recites the limitation "said foam comfort layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  

10.	Claim 7 recites the limitation "said foam layer biofilm reduction agent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Although claim 1 recites a biofilm reduction agent, an elongated strip of a skin contacting polymer foam, and a skin contacting foam layer, there is no mention of foam layer biofilm reduction agent.  Therefore it is unclear if this component is in addition to the biofilm reduction agent mentioned in claim 1. 

11.	Regarding claims 7, 10, 14, 17, and 21, the phrase "for example" (in the instant case e.g.) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

12.	Claims 8  and 18 recite the limitation "the outer compression layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  

13.	Claims 10, 17, and 21 contain the trademarks/trade names Triton, Tergitol, Pluronics and Tweens.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe surfactant and, accordingly, the identification/description is indefinite.

14.	Claim 11 recites the limitation "the skin" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections – 35 U.S.C. 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drury (U.S. Patent Application Publication No. 2014/0275864) in view of Sambasivam (U.S. Patent Application Publication No. 2018/0338945) and Murphy et al. (U.S. Patent Application Publication No. 2013/0085435) as evidenced by Krueger et al. (U.S. Patent Application Publication 2006/0030632).
	Regarding instant claims 1, 3, 11-12, 16, and 20,  Drury teaches a wound dressing comprising a foam body made of polyurethane material treated with a plurality of colored biocidal dyes with at least one dye being gram positive and at least one dye being gram negative.  See abstract. The body has at least one planar surface and ranges from about 1 mm to about 10 mm in thickness and has an outer film cover and border with a hydrogel adhesive secured to the body.  See abstract.  
	Regarding instant claims 2, 4, and 15, a gram negative methylene blue dye and gram positive crystal violet dye are bonded to the polyurethane foam material.  See paragraph [0018].
	Regarding instant claims 5-6, the base polyurethane material is commercially obtained from Rynel and designated as 562-B foam.  See paragraph [0038].  Rynel 562-B has an open cell content (i.e., porosity) of 92%, a density of 0.10 g/cm3, and a capacity of fluids of 10 g/g as evidenced by Krueger et al.  See Krueger et al. Tables 2 and 11.  The average pore diameter should meet the instantly claimed limitation as the diameters appear to be such as size and the density and porosity read upon the ranges, wherein these properties should be proportional.  See also Krueger et al. Figure 17. 
	Drury teaches the inclusion of enzymes, surface active agents, and antimicrobials.  See paragraph [0040].
	Drury does not teach a silicone adhesive, the specific enzymes, chelating agents, surface active agents, a compression bandage or sleeve. 
	Regarding instant claims 7, 9-10, 13-14, 17, and 21, Sambasivam teaches skin adhesives, antimicrobial compositions, and articles thereof such as wound dressings and foams.  See abstract.  The composition comprising one or more surfactants, such as cationic and non-ionic surfactants, which facilitate the availability of antimicrobial agents at the wound surface. See paragraph [0038].  Surfactants include fatty acid esters.  See paragraph [0038].   The composition may additionally comprise chelates such as EDTA and amylase enzymes.  See paragraph [0101 and 0227].  The antimicrobial adhesive composition comprises silicone adhesive.  See paragraph [0031]. 
	Regarding instant claims 8 and 18, Murphy et al. teach a wound treatment system including an inner layer comprising a foam with an antimicrobial agent, an optional outer layer comprising a short/long stretch compression bandage, and an outer sleeve.  The components are packaged together in a kit.  See abstract. 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to substitute one known adhesive material for another to yield predictable results since Sambasivam teach silicone adhesives are known to be effective to adhere foam antimicrobial systems.  It would have been well within the purview of the skilled artisan to use the surfactants, chelating agents, and enzymes of Sambasivam in the composition of Drury since these components are known to be effective in foam antimicrobial systems.  It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to add a compression bandage and sleeve as a matter of design choice since Murphy et al. teach antimicrobial foams are effectively combined with compression bandages and sleeves to secure the foam in place.  Since Murphy et al. teach that all components are packaged together in a kit, it would have been obvious to place them in a container to keep the items together.  It would have been well within the purview of the skilled artisan to use a plurality of adhesive stirps to secure said foam layer as a matter of design choice to ensure the foam layer is not easily removed to ensure effective antimicrobial treatment. 

Conclusion
17.	No claims are allowed at this time.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615